 

 

IN THE UNlTED STATES DISTRlCT COURT

2|]|9 JAN '-'I PH 3= 23

FOR THE SOUTHERN DISTRICT OF GEORGlA

 

DUBLIN DIVISION

TERRENCE HEATH WYNN, )
)

Plaintiff, )

)

v. ) CV 317-048

)

NANCY A. BERRYHILL, Depuly )
Commissioner for Operations of thc )
Social Secul‘ity Administration, )
)

Defendant. )

0 R D E R

Aftei' a careful, de novo review of the iile, the Cour't concurs with the Magistrate
Judge’s Report and Recommendation, to Which no objections have been filed. Accordingly,
thc Court ADOPTS the Report and Recornmendation of the Magistrate Judge as its opinion.
Pursuanl to Sentence four of 42 U.S.C. § 405(§), the Court REVERSES the Acting
Cornmissioner'$ final decision and REMANDS this case to the Acting Commissioner for

further consideration in accordance with the Court’S opinion.

SO ORDERED this Zgyof January, 2019, at Augusta, Georgia.

 
 
 
  

/ /

UNITL§D sT§DEs DISTRICT JUDGE

 

